            Case: 3:19-cr-00090-wmc Document #: 23 Filed: 09/03/19 Page 1 of 2



 :Frederick- George :Kriemelmeyer,
 :Private, Non-corporate, American National
 do 319 Main Street       Suite 400
 La Crosse, Wisconsin      Near 1546011



                            :Damaged Party,                         PROOF OF MAILING


 Eric Kopp, Special Agent                                      CONDITIONAL ACCEPTANCE FOR THE
 Elizabeth C. Altman, AUSA                                  VALUE/AGREEMENT/CONTRACT #031849-
 Stephen L Crocker, Magistrate Judge                          TOALPHABETAGENCIESEVERYWHERE
 William Barr, U.S. Attorney General                                  4MYRIGHTSNO:8©
 William M. Conley, Judge                                 NOTICE OF FAULT AND OPPORTUNIWTO CURE
 Ryan E. Plender, U.S. Pretrial Services Officer

 Brian James, Probation Officer



                      :Respondent Parties,
 :RE: For the Illegal, Unlawful, Unconstitutional, Fraudulent and Tortuous Acts by the Respondent Parties,
 by the conspiracy and the use of the United States Mail causing damage upon the Damaged Party.

                 CONTRACT #031849-TOALPHABETAGENCIESEVERYWHERE-4MYRIGHTSNO:8©

For the Conditional Acceptance for the Value/Agreement/Contract #031849-
TOALPHABETAGENCIESEVERYWHERE-4MYRIGHTSNO:8©, under the “Articles of Confederation”, Public
Law 97-280, Common Law and Scriptural Mosaic Law is with the claim for the proving of the facts, for
the establishment of the damages, for the NOTICING of the liability and for the assignment of the
liability upon the responsible Respondent Parties by the private process of the Arbitration.

For the said Contract 13031849-TOALPHABETAGENCIESEVERYWHERE-4MYRIGHTSNO:8©, by the Affidavit
upon the certain directed Respondent Parties is with the NOTICE/ CLAIM for the point by the point
response with the specificity by the certain directed Respondent Parties themselves personally via an
autographed Affidavit before a witnessing Notary Public within the ten (10) days of the receipt of this
said Contract upon the Frederick-George :Kriemelmeyer, do 319 Main Street, Suite 400, La Crosse,
Wisconsin Near [54601]. For the additional ten (10) days are with the availability for the response in
            -




the event of the written request for the additional time within the first ten (10) day time period from
the receipt of the instant Contract.

For the failure in the timely response to this said Contract is with the DEFAULT of the Respondent
Parties and with the agreement/acceptance of all claimed/asserted facts, damages and liabilities to the
Damaged Party by the actions/non-actions of the Respondent Parties.

OBJECTION

Damaged Party accepts your offer, the contract, under the following terms and conditions and this shall
be and is construed as a counter offer, done with full immunity and without recourse with respect to the
Undersigned, Nunc Pro Tunc. Damaged Party has obtained the age of majority retroactively, is the
holder in due course of title to himself (Document No. A616408, Office of the Recorder, Carver County,
Minnesota) (United State5, Department of State, #15051373-2), and disaffirms and has disaffirmed any
and all contracts made in infancy and otherwise, Nunc Pro Tunc. Damaged Party is held and adjudicated
a competent, natural man, a natural person, Nunc Pro Tunc. Damaged Party’s words are never to be
construed liberally, but only contextually, Nunc Pro Tunc. The only law that applies to Damaged Party’s
natural person are the principals of the “Golden Rule”, otherwise known as The Common Law, Scriptural
Mosaic Law, and Articles of Confederation, Nunc Pro Tunc. Acceptance of your offer is contingent on the
aforementioned and your rebutting each and every one of the proofs of claim herein, point by point,
with facts and conclusions of the law of the land, original jurisdiction, common law, and that Damaged
Party, and his property and his interest are considered and held fully indemnified against any and all
          Case: 3:19-cr-00090-wmc Document #: 23 Filed: 09/03/19 Page 2 of 2



 consequences as this agreement entered into is without recourse on Damag
                                                                          ed Party’s behalf and
 interest Nunc Pro Tunc.
Canon 2056- Any Administrator or Executor that refuses to immed
                                                                    iately dissolve a Cestui Que (Vie)
Trust, upon a person establishing their status and competency, is guilty of
                                                                            fraud and fundamental
breach of their fiduciary duties requiring their immediate removal and punish
                                                                                ment
 It is my belief that Respondents are corporate commercial entities and agents
                                                                                   thereof, conducting
 corporate commercial business; entities that file Comprehensive Annual Financ
                                                                                    ial Reports, inclusive of
 references, notes, ledgers and term definitions. By this conduct Respondents docum
                                                                                            ent that
 Respondents do not represent the sovereign order, but rather a private organization,
                                                                                             engaging in private
 contracts to offer and subscription and/or application, with the ability to sue and BE SUED.
                                                                                                    Damaged
 Party chooses not to enter or engage in contract unless it’s under my terms. Damag
                                                                                          ed Party’s terms are
spelled out within the body of this instrument. If Respondents accept those/these terms
                                                                                                 in their
 entirety, without exception and/or amendment and/or augmentation, Damag Party
                                                                                  ed          and Respondents
shall proceed. If Respondent Parties choose not to accept the terms of this contrac
                                                                                        t, then Respondents
have subjected Damaged Party’s Natural person, interests, estate, assets and proper
                                                                                           ty to involuntary
servitude, which is illegal in all venues within the borders of the United States of Ameri
                                                                                              ca; a crime which
is punishable by imprisonment, fine and restitution for all damage done, Nunc Pro Tunc.

This instant instrument serves NOTICE OF FAULT AND OPPORTUNITY TO CURE upon Respondent Parties
acting in agreement and conspiracy to accomplish the ends which Respondents presume justify the
means. Respondents are held liable under the terms of arbitration specified in Conditional Accep
                                                                                                 tance
for the Value/Agreement/Contract #031849-TOALPHABETAGENCIESEVERYWHERE-4MYRIGHTSNO:8,
mailed USPS Priority Mail on August 16, 2019 and Final Arbitration Award Contract No. SAAFK-A81A-
061919-MEM (Exhibit 2 in Case No. 19CR 90 WMC). Respondent Parties to said contract are in
DEFAULT. Three days, (seventy-two hours), are allowed from receipt of this NOTICE for Respondent
Parties to cure said DEFAULT and no more. Arbitration is an administrative remedy that has not been
exhausted as yet; a remedy that remains available to Damaged Party, his interests, estate and property.

Under the Penaltyof the Pe( ry by the Damaged Party:

    ‘     JZt                       J%0amzged Party Date:______
    :Frederlck-George :Kriemel(yer, P ivate, Non-Corpora1’, American National, oamagedart4

   In witness whereof, comes before me, Frederick Georgq Kriemelmeyer, identified to be himself, and
   does autograph this instant document on this o2%’1day of August 2019.



   (z                                                 Notary Public,
   My Commission expires:     43// ‘V/g23
   Countyof:     /z21 F3SSC
   State of:   /1  1/
                     I
                       SCaOS//2
                                    -
                                                                        %@*          rue’-        .
                                                                                                      :.
                                                                            -
               C—                                                                .




                                                                           \:7 *
                                                                                              .




                                                                                            IflI’
                                                                                1ilflflCl


   :Frederick-George :Krier99lmy9r is wi)li thyCertifyingp7heflaiIinbf the instant Notice upon the
   Respondent Parties.
                           ‘--‘°L ), e/i,p £t/&_dt4V7_t_fl’\
                                                       I                 V
